Exhibit 99.1 FOR IMMEDIATE RELEASE: February 27, 2013 CONTACT: Paul Askegaard Aetrium Incorporated (651) 704-1812 NASDAQ: ATRM AETRIUM REPORTS FOURTH QUARTER AND FISCAL YEAR 2 St. Paul, Minn (2/27/13) Aetrium Incorporated (Nasdaq:ATRM) today announced results for its fourth quarter and fiscal year ended December 31, 2012. Revenue for the fourth quarter of 2012 was $1,543,000 as compared to revenue of $2,371,000 in the fourth quarter of 2011. Net loss for the fourth quarter of 2012 was $865,000, or $0.08 per share, as compared with a net loss of $602,000, or $0.06 per share, in the fourth quarter of 2011. Revenue for the 2012 fiscal year was $6,241,000 as compared to revenue of $9,009,000 for fiscal year 2011. The net loss for fiscal year 2012 was $6,111,000, or $0.57 per share, as compared to a net loss of $4,748,000, or $0.44 per share, in fiscal year 2011. Our fourth quarter sales increased sequentially from the third quarter of 2012 due primarily to an increase in sales of our reliability test products, said Joseph C. Levesque, president and CEO of Aetrium Incorporated. We sold reliability test systems to two new customers in the quarter, including a high capacity system sold to a government sponsored location in India involved in the aerospace field. This is our first sale to a customer in India and this will be a high profile installation. Although the reliability test equipment side of our business is doing well, it is still feeling the impact of the extreme caution exhibited by our customers as they scrutinize and limit their capital spending amid uncertain economic and generally weak industry conditions. However, we believe our technically superior products and growing customer base will continue to serve us well in the current business climate as the industry develops even more advanced geometry ICs, and in the next industry up cycle. The continued poor financial results for our test handler product line remain the result of weak business conditions in the Integrated Circuit (IC) industry characterized by weak IC demand and low production equipment utilization rates, added Mr. Levesque. As we indicated last quarter, we continue to believe that excess production capacity in the industry will not likely be absorbed and capacity-driven equipment purchases will not likely resume until the second half of 2013 at the earliest. Accordingly, we are focusing our efforts on containing costs and pursuing sales opportunities in niche applications and unique situations where little or no excess capacity exists. Aetrium also announced that it believes it is the right time to reignite its efforts to explore strategic alternatives for the company. Based on its recent business portfolio review to determine the optimal mix of businesses for maximizing shareholder value, the company is considering options that may include, among others, a sale or other disposition of one or both of its reliability test and test handler product groups. Given the distinct natures of its two product groups, the company may pursue a different strategic alternative for each business. Certain matters in this news release are forward-looking statements which are subject to risks and uncertainties that could cause actual results to differ materially from those projected. Such risks and uncertainties include, but are not limited to, adverse domestic or global economic conditions, slowing growth in the demand for semiconductor devices, the volatility and cyclicality of the microelectronics industry, changes in the rates of capital expenditures by semiconductor manufacturers, progress of product development programs, unanticipated costs associated with the integration or restructuring of operations, and other risk factors set forth in the Companys SEC filings, including its Form 10-K for the year ended December 31, 2011 and its Form 10-Q for the quarter ended September 30, 2012. Aetrium, based in North St. Paul, Minnesota, is a leading supplier of proprietary technologies and equipment that are used by the worldwide semiconductor industry to test ICs. The companys products are used by customers to advance reliability, improve quality, increase product yield or improve manufacturing processes. Aetriums common stock is publicly traded on the Nasdaq market under the symbol ATRM. More information about Aetrium is available on the internet at www.Aetrium.com . Aetrium Incorporated Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months ended December 31, Year ended December 31, Net sales $ 1,543 $ 2,371 $ 6,241 $ 9,009 Cost of goods sold (1) 759 1,149 6,162 6,203 Gross profit 784 1,222 79 2,806 Gross profit percent % Operating expenses: Selling, general and administrative (2) 1,428 1,484 4,811 5,101 Research and development (3) 221 345 1,382 2,487 Total operating expenses 1,649 1,829 6,193 7,588 Loss from operations ) Interest income 2 5 9 34 Interest expense (2 ) - (6 ) - Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average common shares outstanding (basic and diluted) 10,781 10,781 10,781 10,781 Three Months ended December 31, Year ended December 31, (1 ) Cost of goods sold includes the following: Excess and obsolete inventory charges $ 10 $ 15 $ 2,776 $ 1,131 Severance charges - - 93 57 (2 ) Selling, general and administrative expenses includes the following: Severance charges - 205 39 275 (3 ) Research and development expenses includes the following: Credit related to state refundable research credits ) Severance charges - - 95 141 Aetrium Incorporated Consolidated Balance Sheets (Unaudited) (In Thousands) December 31, December 31, Assets: Current assets: Cash and cash equivalents $ 3,013 $ 5,008 Accounts receivable, net 466 1,324 Inventories, current 2,347 7,731 Other current assets 143 53 Total current assets 5,969 14,116 Property and equipment, net 162 109 Inventories, noncurrent 1,810 - Other asset 58 30 Total assets $ 7,999 $ 14,255 Liabilities and shareholders' equity: Current liabilities: Trade accounts payable $ 596 $ 506 Other current liabilities 692 1,051 Total current liabilities 1,288 1,557 Noncurrent liabilities 131 256 Shareholders' equity 6,580 12,442 Total liabilities and shareholders' equity $ 7,999 $ 14,255
